Citation Nr: 0623376	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-32 094	)	DATE
	)
	)



THE ISSUE

Whether the May 31, 1977, decision of the Board of Veterans' 
Appeals (Board) which denied entitlement to service 
connection for an eye disorder should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The moving party is a veteran who had active service from 
October 1974 to October 1975.

This matter comes before the Board via a November 2005 motion 
by the veteran's representative requesting revision of the 
May 1977 Board decision, alleging that the decision was a 
product of CUE.

It is also noted that the veteran has made vague reference to 
the April 5, 2005, Board denial of service connection for an 
eye disorder.  That reference is not construed as a motion 
alleging CUE in that decision, since the statement contains 
no pleadings specifying any error of fact or law in the 
decision.

The Board further notes that the April 2005 decision was 
issued by the undersigned Veterans Law Judge.  However, the 
undersigned was not involved in any way with the May 1977 
decision, and therefore there is no prejudice to the veteran 
in the undersigned reviewing the current motion alleging CUE 
therein.


FINDINGS OF FACT

1.  In May 1977, the Board denied the veteran's claim of 
entitlement to service connection for an eye disorder.

2.  The Board's decision of May 1977 was reasonably supported 
by the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were either not considered or were misapplied.


CONCLUSION OF LAW

The Board's May 1977 decision does not contain CUE.  
38 U.S.C.A. § 7111 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In pertinent 
part, these new provisions address notification requirements 
in VA claims, and VA's duty to assist in the development of 
claims, such as by securing additional records, affording 
medical examinations to claimants, etc.

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist under the VCAA do not apply to 
allegations of clear and unmistakable error in prior 
decisions of the Board, because a CUE motion is not a claim 
or an appeal, but is a collateral attack upon a previous 
final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Simmons v. Principi, 17 Vet.App. 104, 109 
(2003).

II.  Applicable laws and regulations

A.  CUE

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2005).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy that 
requirement.  Motions that fail to


comply with the regulatory requirements shall be dismissed, 
without prejudice to refiling.  38 C.F.R. § 20.1404(b); see 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE 
is a very specific and rare kind of error.  It is the kind of 
error of fact or law which, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  See 38 C.F.R. 
§ 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have an error in the Board's adjudication of the 
appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(b) and (c); see also Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following situations do not constitute CUE:  (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) VA failure to fulfill the 
duty to assist; (3) a disagreement as to how the facts were 
weighed or evaluated; and (e) the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111 (West 
2002).


B.  Service connection at the time of the
May 1977 Board decision

The pertinent law in 1977, as now, provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1976).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1976).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1976).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1976).

In general, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (1976).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) has recently been amended, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (now codified at 38 C.F.R. § 3.304(b) (2005)).  The 
amended regulation requires that VA show that the disability 
at issue preexisted entry into service, and was not 
aggravated by service, before the presumption of soundness on 
entrance into active service may be rebutted.  See also 
Cotant v. Principi, 17 Vet. App. 116 (2003).  As noted above, 
a review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  Consequently, although it appears, based upon the 
factual record, that our analysis as to the pending motion 
would reach the same result under either the new or the old 
regulatory language, CUE may not be found on the basis that, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.

III.  Factual background and analysis

Evidence of record at the time of the May 1977 Board decision 
included the veteran's service medical records.  His entrance 
examination of September 1974 showed corrected visual acuity 
of 20/100 on the right; the left eye had normal visual 
acuity.  Amblyopia was noted in October 1974.  At the time of 
a September 1975 examination, he had corrected right eye 
visual acuity of 20/200, correctable to 20/20 bilaterally.  
The diagnoses were amblyopia and hyperopia.  The October 1975 
separation examination showed 20/200 visual acuity on the 
right and 20/20 on the left, which was correctable to 20/20 
bilaterally.

VA outpatient treatment records showed that the veteran was 
seen for amblyopia of the right eye in January 1976, and for 
allergic conjunctivitis in March 1976.  He was then examined 
by VA in June 1976.  This showed uncorrected visual acuity of 
20/100 on the right and 20/20 on the left.  Exotropia with 
amblyopia on the right was diagnosed.  Additional VA 
outpatient treatment records revealed that in March 1975 his 
right eye visual acuity was 20/200, and vision was 20/20 on 
the left.  Amblyopia of the right eye was diagnosed.  

The May 1977 Board decision denied the veteran's claim for 
service connection for an eye disorder.  It was noted that, 
while no abnormalities of the eye were noted on the entrance 
examination, amblyopia of the right eye was diagnosed shortly 
after entrance (approximately one month after entry).  His 
visual acuity on the right in March 1975 was 20/200, as it 
still was at the time of his separation in October 1975.  It 
was found that this evidence supported a finding that the 
veteran had amblyopia with associated defective vision, 
whether developmental or acquired, which had existed prior to 
his entry into service.  It was further found that he had not 
experienced any superimposed disease or injury to the right 
eye during service.  It was noted that a diagnosis of 
allergic conjunctivitis had not been made until March 1976, 
following his release from service.  It was therefore 
concluded that, given the absence of a superimposed disease 
or injury of the eyes, or of the existence of conjunctivitis 
in service, the veteran's preexisting amblyopia with 
defective vision had not been aggravated by service, and the 
conjunctivitis had not been incurred in service.  

The veteran has contended that his right eye condition is not 
a "defect" that preexisted his service.  His representative 
has argued that the Board failed in 1977 to properly apply 
the presumption of soundness upon entry into service.  The 
veteran has alleged that, at the time he was examined at 
entrance, he was found to be free of defects, therefore he 
should have been presumed sound, and thus the presumption 
should have required clear and unmistakable evidence that the 
condition had preexisted service in order to be rebutted.  He 
believes that the Board's statement that it was "patently 
clear" that the amblyopia with associated defective vision 
had preexisted service was contrary to the presumption of 
soundness, and that using that rationale constituted clear 
and unmistakable error.

Initially, the Board notes that the evidence of record does 
indeed show that the veteran had defective vision at the time 
of his entrance onto active duty.  The September 1974 
entrance examination had shown uncorrected visual acuity of 
20/100.  When he was further evaluated the following month, 
the cause of the defective vision, amblyopia, was diagnosed.  
The Board noted in May 1977, however, that whether the 
condition was developmental or acquired in nature, it had 
preexisted service, since defective vision was present at 
entrance.  It was then determined, given the lack of 
worsening of his visual acuity in service, that it had not 
been aggravated by that service (this conclusion was 
supported by the service medical records and the VA 
examination conducted shortly after his release, which all 
showed consistent visual acuity of between 20/100 and 20/200 
on the right).  

The Board does not now disagree, however, that reasonable 
minds could have differed as to whether the right eye 
defective vision with amblyopia was aggravated in service.  
Nevertheless, this is not the applicable test for CUE.  As 
explained above, mere disagreement with the Board's 
evidentiary conclusions cannot amount to a valid CUE claim.  
At most, the veteran and his representative are expressing 
disagreement as to how the Board weighed the evidence in its 
May 1977 decision.  When reasonable minds can differ, it 
cannot be said there was an undebatable error, which is the 
kind of error required for a finding of CUE.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).

In summary, for the reasons and bases expressed above, the 
Board finds that the May 1977 decision did not contain CUE.  
The motion must accordingly denied.


ORDER

The motion to revise the Board's May 1977 decision on the 
basis of clear and unmistakable error is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


